Citation Nr: 1537530	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals of repair of the right knee with medial and lateral instability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right knee degenerative joint disease, currently evaluated as 10 percent disabling, to include restoration of a 40 percent evaluation effective March 1, 2014.

3.  Entitlement to special monthly compensation based on the need for aid and attendance of another person.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for below the knee amputation of the right knee.

6.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service from July 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Board acknowledges that a TDIU was denied by the RO in a February 2013 rating decision; however, subsequent communication from the Veteran indicates his contention that he cannot work due to his service-connected knee disability.  Therefore, in light of the Court's holding in Rice, the Board considers the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue on the title page of this decision

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for his right knee disability, which is currently evaluated as 20 percent disabling for medial and lateral instability, and as 10 percent disabling for degenerative joint disease.  Also at issue is restoration of a previously assigned 40 percent evaluation for degenerative joint disease from March 1, 2014.

A VA examination was most recently conducted in October 2012.  Since then, the Veteran has argued that his right knee disability has worsened.  In September 2013, he stated that his right knee was very painful, and that his medical providers had offered above the knee amputation as a means to treat his symptoms.  In his February 2014 substantive appeal, he stated that his knee was getting worse every day.  In light of the Veteran's reports of worsening, the Board concludes that a current examination is warranted.

In August 2014, the Veteran reported that he received Social Security Administration (SSA) disability.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Finally, the Board notes that in an April 2015 rating decision, the AOJ denied special monthly compensation based on the need for aid and attendance, and determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for a back disability and below the knee amputation of the right leg.  In June 2015, the Veteran submitted a notice of disagreement (NOD) regarding his petitions to reopen the claims of entitlement to service connection for a back disability and right leg below the knee amputation.  In August 2015, he submitted a NOD with respect to the denial of special monthly compensation based on the need for aid and attendance.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be provided to the appellant.  As such, these issues must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Because the development outlined in this remand might produce evidence supportive of the Veteran's claim for a TDIU, the Board has concluded that it would be inappropriate at this juncture to enter a final determination on this issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

2.  Schedule the Veteran for a VA examination by a clinician with the requisite expertise to determine the severity of his service-connected right knee instability and degenerative joint disease.  The claims file should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations referable to the Veteran's right knee.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion, to include on use and during flare-ups. Specifically, the examiner should indicate the point at which pain or any other factor limits motion. If such is not possible, the examiner should explain why.  

The examiner should describe any other functional impairment or deformity of the right knee.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why this is not possible.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, to include the issue of a TDIU, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

5.  Provide the appellant a statement of the case on the issue of entitlement to special monthly compensation based on the need for aid and attendance, and the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a back disability and right leg below the knee amputation, pursuant to 38 C.F.R. § 19.26 (2015).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, the AOJ should return these claims to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

